668 F.3d 776 (2012)
UNITED STATES of America, Plaintiff-Appellee,
v.
Michael WRIGHT, Defendant-Appellant.
No. 09-31215.
United States Court of Appeals, Fifth Circuit.
January 25, 2012.
Brian Marshall Klebba, Diane Hollenshead Copes (argued), James R. Mann, Asst. U.S. Attys., New Orleans, LA, Michael A. Rotker, Crim. Div., U.S. Dept. of Justice, Washington, DC, for Plaintiff-Appellee.
Robin Elise Schulberg (argued), Roma Ajubita Kent, Asst. Fed. Pub. Defenders, Fed. Pub. Defender's Office, New Orleans, LA, for Defendant-Appellant.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES and GRAVES, Circuit Judges.[1]
PER CURIAM:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judge Stephen A. Higginson is recused and did not participate in this decision.